              Case 20-66554-bem                   Doc 1     Filed 05/20/20 Entered 05/20/20 19:06:31                               Desc Main
                                                           Document      Page 1 of 101
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The G2G Collection, LLC

2.   All other names debtor
     used in the last 8 years
                                   G2G
     Include any assumed           Getaway 2 Give
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5575 New Northside Drive
                                  Suite 200                                                       4777 Rebel Trail
                                  Atlanta, GA 30339                                               Atlanta, GA 30327
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  5575 New Northside Drive
                                                                                                  Suite 200 Atlanta, GA 30339
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-66554-bem                      Doc 1        Filed 05/20/20 Entered 05/20/20 19:06:31                             Desc Main
Debtor
                                                                 Document      Page 2 of 101
                                                                                         Case number (if known)
          The G2G Collection, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                Relationship
                                                  District                                 When                         Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-66554-bem                   Doc 1        Filed 05/20/20 Entered 05/20/20 19:06:31                                 Desc Main
Debtor
                                                             Document      Page 3 of 101
                                                                                     Case number (if known)
         The G2G Collection, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                          Debtor's office furniture and records may be disposed of by former landlord if not
                                                Other     claimed by trustee promptly.
                                                                              5575 New Northside Drive
                                                                              Suite 200
                                             Where is the property?           Atlanta, GA, 30339-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?

                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-66554-bem                 Doc 1        Filed 05/20/20 Entered 05/20/20 19:06:31                                Desc Main
Debtor
                                                            Document      Page 4 of 101
                                                                                    Case number (if known)
          The G2G Collection, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ Adam Capes                                                          Adam Capes
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Michael D Robl                                                       Date May 20, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Michael D Robl 610905
                                 Printed name

                                 Robl Law Group LLC
                                 Firm name

                                 3754 LaVista Road
                                 Suite 250
                                 Tucker, GA 30084
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-373-5153                  Email address      michael@roblgroup.com

                                 610905 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                  Desc Main
                                                                     Document      Page 5 of 101




 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 20, 2020                            X /s/ Adam Capes
                                                                       Signature of individual signing on behalf of debtor

                                                                       Adam Capes
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-66554-bem                                    Doc 1             Filed 05/20/20 Entered 05/20/20 19:06:31                                                           Desc Main
                                                                                   Document      Page 6 of 101
 Fill in this information to identify the case:

 Debtor name            The G2G Collection, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              2,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              2,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           293,040.64


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            40,336.54

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,510,169.93


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,843,547.11




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31               Desc Main
                                                                     Document      Page 7 of 101
 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                             Check if this is an
                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                             debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   0.00   -                                0.00 = ....                 Unknown
                                              face amount                         doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31               Desc Main
                                                                     Document      Page 8 of 101
 Debtor         The G2G Collection, LLC                                                       Case number (If known)
                Name


        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Used office desks, chairs, file cabinets, TV
           monitor.                                                                         $0.00    N/A                                 $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31               Desc Main
                                                                     Document      Page 9 of 101
 Debtor         The G2G Collection, LLC                                                       Case number (If known)
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Debtor's water dispenser might be leased.                                       $0.00                                        Unknown



 51.        Total of Part 8.                                                                                                              $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.g2gcollection.com                                                           $0.00                                        Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list of charity clients.                                               $0.00                                        Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31        Desc Main
                                                                     Document     Page 10 of 101
 Debtor         The G2G Collection, LLC                                                      Case number (If known)
                Name


               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            SalesForce database                                                                                                   Unknown




 78.        Total of Part 11.                                                                                                        $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-66554-bem                             Doc 1         Filed 05/20/20 Entered 05/20/20 19:06:31                                          Desc Main
                                                                        Document     Page 11 of 101
 Debtor          The G2G Collection, LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $2,000.00         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $2,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                Desc Main
                                                                     Document     Page 12 of 101
 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Fox Capital Group, Inc.                        Describe debtor's property that is subject to a lien                 $293,040.64                       $0.00
       Creditor's Name                                Fox Capital Group, Inc. v. The G2G
                                                      Collection, LLC and Adam M Capes
                                                      Index No.: 504621/2020
       c/o Joe Lieberman, Esq.                        Supreme Court of the State of New York,
       71 S. Central Ave., 2nd FL                     County of Kings
       Valley Stream, NY 11580
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   LG Funding                                     Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name
       1218 Union Street
       Suite 2
       Brooklyn, NY 11225
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-66554-bem                        Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                               Desc Main
                                                                     Document     Page 13 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    LSQ                                           Describe debtor's property that is subject to a lien                       Unknown                   $0.00
        Creditor's Name
        315 E. Robinson St.
        Suite 200
        Orlando, FL 32801
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $293,040.64

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-66554-bem                        Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                  Desc Main
                                                                     Document     Page 14 of 101
 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,105.30         $0.00
           Allison Haynes                                            Check all that apply.
           6750 Birch Bark Way                                          Contingent
           Flowery Branch, GA 30542                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $398.56         $0.00
           Amanda Biffle                                             Check all that apply.
           3221 Newton Street                                           Contingent
           Denver, CO 80211                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   36884                               Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                             Desc Main
                                                                     Document     Page 15 of 101
 Debtor       The G2G Collection, LLC                                                                         Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,389.31    $0.00
          Andrea Lusk                                                Check all that apply.
          1990 Glen Dale Drive                                          Contingent
          Denver, CO 80215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,040.00    $0.00
          Brandy Hendry                                              Check all that apply.
          1082 Greenbriar Circle                                        Contingent
          Decatur, GA 30033                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,560.88    $0.00
          Brittany Robinson (Beaudry)                                Check all that apply.
          2010 Eaton Street                                             Contingent
          Edgewater, CO 80214                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $13,536.00    $0.00
          City of Sandy Springs                                      Check all that apply.
          Revenue Division                                              Contingent
          7840 Roswell Rd, Bldg. 500                                    Unliquidated
          Atlanta, GA 30350                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                            Desc Main
                                                                     Document     Page 16 of 101
 Debtor       The G2G Collection, LLC                                                                         Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,814.87    $0.00
          Doreen Saunders                                            Check all that apply.
          1725 Sterling Trail SW                                        Contingent
          Marietta, GA 30008                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,020.22    $0.00
          Erin McGarry                                               Check all that apply.
          1474 Sunshine Drive                                           Contingent
          Jupiter, FL 33458                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (3)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $100.00     $0.00
          Holly Hersey                                               Check all that apply.
          60 Ada Lane                                                   Contingent
          Hoboken, GA 31542                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $258.22     $0.00
          Jason Long                                                 Check all that apply.
          901 N Main Street                                             Contingent
          La Fayette, GA 30728                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                            Desc Main
                                                                     Document     Page 17 of 101
 Debtor       The G2G Collection, LLC                                                                         Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,353.25    $0.00
          Justin Bradshaw                                            Check all that apply.
          1921 8th Street NW                                            Contingent
          Unite E-425                                                   Unliquidated
          Washington, DC 20001                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,469.31    $0.00
          Justina Carroll                                            Check all that apply.
          3305 Texas Avenue                                             Contingent
          Parkville, MD 21234                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,222.18    $0.00
          Karen Shultz                                               Check all that apply.
          5805 Davenport Divide Road                                    Contingent
          Austin, TX 78738                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown      $0.00
          Linda Degenhardt                                           Check all that apply.
          c/o Matthew Herrington, Esq.                                  Contingent
          101 Marietta St NW, Ste 2650                                  Unliquidated
          Atlanta, GA 30303                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                            Desc Main
                                                                     Document     Page 18 of 101
 Debtor       The G2G Collection, LLC                                                                         Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $564.20     $0.00
          Madison Autterson                                          Check all that apply.
          3550 W. 38th Avenue                                           Contingent
          Denver, CO 80211                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,746.90    $0.00
          Michele Chester                                            Check all that apply.
          812 Mathews Street                                            Contingent
          Fort Collins, CO 80524                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,196.74    $0.00
          Michele Richardson                                         Check all that apply.
          755 Braves Avenue                                             Contingent
          Unit 1406                                                     Unliquidated
          Lawrenceville, GA 30043                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,863.36    $0.00
          Sarah Beechler                                             Check all that apply.
          2351 Newton Street                                            Contingent
          Denver, CO 80211                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-66554-bem                        Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                              Desc Main
                                                                     Document     Page 19 of 101
 Debtor        The G2G Collection, LLC                                                                        Case number (if known)
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown      $0.00
            Sarah Rewold                                             Check all that apply.
            c/o Matthew Herrington, Esq.                                Contingent
            101 Marietta St NW, Ste 2650                                Unliquidated
            Atlanta, GA 30303                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,200.76    $0.00
            Scott Daggett                                            Check all that apply.
            1610 Boulder Street                                         Contingent
            Apt 203                                                     Unliquidated
            Denver, CO 80211                                            Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $496.48     $0.00
            Tim Crain                                                Check all that apply.
            811 Melbourne Road                                          Contingent
            Eagle, WI 53119                                             Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $140.40
           Access Media 3, Inc.                                                        Contingent
           29124 Network Place                                                         Unliquidated
           Chicago, IL 60673-1291                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Acorns to Oaks                                                              Contingent
           285 Sheridan Drive                                                          Unliquidated
           Atlanta, GA 30305                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 6 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 20 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $100,712.00
          Adam Capes                                                            Contingent
          4777 Rebel Trail                                                      Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,400.00
          AFP ICON                                                              Contingent
          Accounts Receivable                                                   Unliquidated
          4300 Wilson Blvd. Ste 300                                             Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,315.00
          AirPro                                                                Contingent
          #38 Queen Street                                                      Unliquidated
          Nassau The Bahamas                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $131.02
          Ajax Electric, Inc                                                    Contingent
          P.O. Box 8193                                                         Unliquidated
          Aspen, CO 81612                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $705.00
          Alpert Enterprises, LLC                                               Contingent
          2401 West Bay Drive                                                   Unliquidated
          Suite 304                                                             Disputed
          Largo, FL 33770
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,483.69
          AmeriGas                                                              Contingent
          P.O. Box 7155                                                         Unliquidated
          Pasadena, CA 91109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 21 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Andrew Smith                                                          Contingent
          800 Yamato Road                                                       Unliquidated
          Suite 100                                                             Disputed
          Boca Raton, FL 33433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,500.00
          Andy Roddick Foundation                                               Contingent
          ATTN: JJ Langston                                                     Unliquidated
          8509 FM 969 Bldg 509                                                  Disputed
          Austin, TX 78724
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Animoto                                                               Contingent
          10 Astor Place                                                        Unliquidated
          440 Lafayette Street                                                  Disputed
          New York, NY 10003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $252.75
          AT&T c/o Bankruptcy                                                   Contingent
          4331 Communications Dr                                                Unliquidated
          Flr 4W                                                                Disputed
           AR 72511
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $487.50
          Auction By Bear                                                       Contingent
          Bear Herbert                                                          Unliquidated
          2804 Dedman                                                           Disputed
          Pasadena, TX 77503
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $542.50
          Auction Eventworks/AMC Bid                                            Contingent
          170 Boulevard, SE                                                     Unliquidated
          Suite B806                                                            Disputed
          Atlanta, GA 30312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,192.00
          AVisp.com                                                             Contingent
          6117 Red Winery Road                                                  Unliquidated
          Geyserville, CA 95441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 22 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $630.72
          Bahamas Power and Light                                               Contingent
          PO BOX N-7509                                                         Unliquidated
          Nassau                                                                Disputed
          Bahamas
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Bank of America                                                       Contingent
          P.O. Box 15019                                                        Unliquidated
          Wilmington, DE 19886-5019                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Becky Shepard                                                         Contingent
          3276 Cypress Lane                                                     Unliquidated
          Tahlequah, OK 74464                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $482.50
          Blacktie Benefit Auctions, LLC                                        Contingent
          13510 Midlothian Tpke                                                 Unliquidated
          Suite B                                                               Disputed
          Midlothian, VA 23113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Blue Pencil                                                           Contingent
          2902 Ambergate Road                                                   Unliquidated
          Winter Park, FL 32792                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,000.00
          Bond Property Management                                              Contingent
          One Cable Beach                                                       Unliquidated
          West Bay Street, Nassau                                               Disputed
          BAHAMAS
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Brent Avery                                                           Contingent
          2083 Woodside Park Drive                                              Unliquidated
          Woodstock, GA 30188                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 23 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          Bret Butler                                                           Contingent
          4830 Boxer Blvd                                                       Unliquidated
          Concord, CA 94521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Brett Engelhard                                                       Contingent
          10422 Lone Star Place                                                 Unliquidated
          Davie, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Brian McCarthy                                                        Contingent
          1594 Friar Truck Road NE                                              Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,404.12
          Brook Furniture Rental                                                Contingent
          100 Field Drive                                                       Unliquidated
          Suite 220                                                             Disputed
          Lake Forest, IL 60654
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,512.19
          Brook Middleton                                                       Contingent
          4530 Moraga Ave                                                       Unliquidated
          San Diego, CA 92117                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $800.00
          California Franchise Tax Board                                        Contingent
          P.O. Box 942857                                                       Unliquidated
          Sacramento, CA 94257-0531                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,907.50
          Castello Thomson                                                      Contingent
          35 Thelma Ave                                                         Unliquidated
          Toronto, Ontario M4V 1X8                                              Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 24 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,131.47
          Catalinas Property                                                    Contingent
          Management Services                                                   Unliquidated
          Las Catalinas, Guanacaste                                             Disputed
          COSTA RICA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,851.58
          CBRE LIMITED                                                          Contingent
          9-12 Bow Street                                                       Unliquidated
          Covent Garden, London WC2E 7AB                                        Disputed
          United Kingdom
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $107,550.00
          Champions Off the Field                                               Contingent
          c/o Michael Cook, Esq.                                                Unliquidated
          7800 N. Mopac Expy. Ste                                               Disputed
          Austin, TX 78759
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,614.50
          CharityACE LLC                                                        Contingent
          106 Confidence Cove                                                   Unliquidated
          Lakeway, TX 78734                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Chase Visa                                                            Contingent
          Card Svcs                                                             Unliquidated
          PO Box 15153                                                          Disputed
          Wilmington, DE 19886-5153
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,252.00
          Chris Ellis                                                           Contingent
          Endeavor Real Estate Group                                            Unliquidated
          500 West 5th St. Ste 700                                              Disputed
          Austin, TX 78701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Christian Strong                                                      Contingent
          1015 Atlantic Blvd                                                    Unliquidated
          Suite 338                                                             Disputed
          Atlantic Beach, FL 32233
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 25 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,613.71
          Churchill Living                                                      Contingent
          56 Utter Avenue                                                       Unliquidated
          Hawthorne, NJ 10010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,623.04
          Citybell, LLC                                                         Contingent
          177 Irving Avenue                                                     Unliquidated
          Apt 1R                                                                Disputed
          Brooklyn, New York 11237-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,657.68
          Colorado Holdings, LLC                                                Contingent
          990 S. Rock Blvd                                                      Unliquidated
          Suite F                                                               Disputed
          Reno, NV 89502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $366.87
          Comcast Business                                                      Contingent
          P.O. Box 37601                                                        Unliquidated
          Philadelphia, PA 19101-0601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $89.40
          ComEd                                                                 Contingent
          P.O. Box 6111                                                         Unliquidated
          Carol Stream, IL 60197-6111                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $261.18
          ComED                                                                 Contingent
          P.O. Box 6111                                                         Unliquidated
          Carol Stream, IL 60197-6111                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.69
          conEdison                                                             Contingent
          P.O. BOX 1702                                                         Unliquidated
          New York, NY 10116-1702                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 26 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Corporate Creations                                                   Contingent
          801 US Highway 1                                                      Unliquidated
          North Palm Beach, FL 33408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Country Life Acres Trust                                              Contingent
          288 Schuetz Road                                                      Unliquidated
          STE A40                                                               Disputed
          St. Louis, MO 63146
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $192.41
          CSC                                                                   Contingent
          251 Little Falls Drive                                                Unliquidated
          Wilmington, DE 19808-1674                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $697.00
          CT Corporation                                                        Contingent
          P.O. Box 4349                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,071.25
          Custom Benefit Auctions                                               Contingent
          P.O. Box 416                                                          Unliquidated
          Morrisville, NC 27560                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,987.40
          Cybergate IT, LLC                                                     Contingent
          99 Grove Park Ln                                                      Unliquidated
          Woodstock, GA 30189                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,600.00
          CYMS US Holdings, LLC                                                 Contingent
          211 S. Van Dien Ave                                                   Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 27 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $337.50
          Darfler Benefit Auctions &                                            Contingent
          Consulting                                                            Unliquidated
          1523 Monarch Circle                                                   Disputed
          Naperville, IL 60564
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          David Capes                                                           Contingent
          150 Carondalet Plaza                                                  Unliquidated
          #1503                                                                 Disputed
          Saint Louis, MO 63105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $32.50
          David P Ackel Auction, LLC                                            Contingent
          506 King Eider Lane                                                   Unliquidated
          Cedar Park, TX 78613                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,353.77
          David Valentine                                                       Contingent
          21306 Beach Blvd.                                                     Unliquidated
          #205                                                                  Disputed
          Huntington Beach, CA 92648
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $565.00
          Debbie Scheer                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,800.00
          Dhirenda K. Dhir, Anita Dhir                                          Contingent
          2711 S Ocean Dr.                                                      Unliquidated
          Unit 3402                                                             Disputed
          Hollywood, Florida 33019-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $529.06
          DirecTV                                                               Contingent
          P.O. Box 105261                                                       Unliquidated
          Atlanta, GA 30348-5261                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 28 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,777.50
          DK Consultant Inc dba                                                 Contingent
          California Coast Auctions                                             Unliquidated
          27082 Cordero Lane                                                    Disputed
          Mission Viejo, CA 92691
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,700.00
          DocuSign, Inc                                                         Contingent
          Dept. 3428                                                            Unliquidated
          P.O. Box 123428                                                       Disputed
          Dallas, TX 75312-3428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Dr. Joe Mlakar                                                        Contingent
          10909 Bushnell Court                                                  Unliquidated
          Fort Wayne, Indiana 46845-0000                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Dr. Tim Carmody                                                       Contingent
          14162 Willow Drive                                                    Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $196.00
          DSI Mechanical Solutions                                              Contingent
          P.O. Box 876                                                          Unliquidated
          Glenwood Springs, CO 81602                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,375.00
          E.C.C & Associates                                                    Contingent
          E.C.C & Associates                                                    Unliquidated
          26 Railroad Ave. Suite 117                                            Disputed
          Babylon, NY 11702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,444.39
          Ellen Shumaker                                                        Contingent
          16 Ghost Pony Road                                                    Unliquidated
          Bluffton, SC 29910                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 29 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          Emma Rodriguez                                                        Contingent
          238 15th Street                                                       Unliquidated
          Richmond, CA 94801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,976.52
          EnV Chicago                                                           Contingent
          161 West Kenzie                                                       Unliquidated
          Unit #2211                                                            Disputed
          Chicago, IL 60654
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,333.00
          EnV Chicago                                                           Contingent
          161 West Kenzie                                                       Unliquidated
          Unit #2701                                                            Disputed
          Chicago, Illinois 60654-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,750.00
          Epiphany                                                              Contingent
          9781 S Meridian Blvd                                                  Unliquidated
          Suite 200                                                             Disputed
          Englewood, CO 80112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Equity Estates Fund I, LLC                                            Contingent
          750 Hammond Drive                                                     Unliquidated
          Bldg. 6, Suite 300                                                    Disputed
          Atlanta, GA 30328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,603.05
          Equity Residential                                                    Contingent
          105 West 29th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,975.00
          Five Star Services Property                                           Contingent
          Management                                                            Unliquidated
          PO Box 497                                                            Disputed
          Edwards, CO 51632
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 30 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,175.00
          Fladeboe Auctions                                                     Contingent
          2616 West River Parkway                                               Unliquidated
          Minneapolis, MN 55406                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,600.00
          Flamingo Beach Villa                                                  Contingent
          Management, LLC                                                       Unliquidated
          55 E Jackson Blvd, Ste 500                                            Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,600.00
          Flamingo Beach Villa, LLC                                             Contingent
          55 E Jackson Blvd                                                     Unliquidated
          Ste 500                                                               Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $462.50
          Fletcher Properties                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $809.31
          Florida Power & Light                                                 Contingent
          General Mail Facility                                                 Unliquidated
          Miami, Florida 33188-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $41.41
          Fontis Mountain Spring Water                                          Contingent
          P.O. Box 4005                                                         Unliquidated
          Marietta, GA 30061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,601.50
          Fox Rothschild LLP                                                    Contingent
          997 Lenox Dr                                                          Unliquidated
          Bldg 3                                                                Disputed
          Lawrenceville, NJ 08648-2317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 31 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,276.90
          Francine Ivey                                                         Contingent
          2300 South Michigan Ave                                               Unliquidated
          Unit 716                                                              Disputed
          Chicago, IL 60616
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,652.88
          Frazier & Deeter                                                      Contingent
          1230 Peachtree Street                                                 Unliquidated
          Suite 1500                                                            Disputed
          Atlanta, Georgia 30309-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,312.25
          Gabriella Gullotti                                                    Contingent
          87 Rue des Roseaux                                                    Unliquidated
          NDIP, Quebec J7C 9Y6                                                  Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Gail Kandel                                                           Contingent
          8405 Topping Road                                                     Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          gEvents LLC                                                           Contingent
          11815 SW Terra Linda St                                               Unliquidated
          Beaverton, OR 97005                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $44.56
          Gilchrist & Soames                                                    Contingent
          P.O. Box 870                                                          Unliquidated
          Plainfield, IN 46168-0870                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          GMK Holdings                                                          Contingent
          142 Lucia Court                                                       Unliquidated
          Jupiter, FL 33478                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gary Kunath
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 32 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $902.50
          Greg Dellinger                                                        Contingent
          1333 Clyde Drive                                                      Unliquidated
          Naperville, IL 60565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $58.00
          Greg Smith                                                            Contingent
          2684 West Long Place                                                  Unliquidated
          Littleton, CO 80120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Hacienda Beach Club & Resid.                                          Contingent
          Gomez Farias S/N Col El Medano                                        Unliquidated
          Cabo San Lucas, BCS 23453                                             Disputed
          Mexico
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Hadley Engelhard                                                      Contingent
          6000 Lake Forrest Drive                                               Unliquidated
          Suite 370                                                             Disputed
          Atlanta, GA 30328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Hagler Auction Group                                                  Contingent
          33505 E 156TH CT                                                      Unliquidated
          Hudson, CO 80642                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,723.49
          Handler Thayer LLP                                                    Contingent
          191 North Wacker Drive                                                Unliquidated
          23rd Floor                                                            Disputed
          Chicago, IL 60606-1633
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Hankco LLC                                                            Contingent
          c/o Philip Fraccola                                                   Unliquidated
          6031 Bay Hill Circle                                                  Disputed
          Jamesville, NY 13078
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 33 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,650.00
          Heritage Preparatory School                                           Contingent
          1700 Piedmont Ave NE                                                  Unliquidated
          Atlanta, Grorgia 30324-0000                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $188.50
          Holy Cross Energy                                                     Contingent
          3799 HIGHWAY 82                                                       Unliquidated
          PO BOX 2150                                                           Disputed
          GLENWOOD SPRINGS, Co 81602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $412.50
          Hopson Auction Company                                                Contingent
          3029 Westforest Drive                                                 Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Inmobiliaria La Seranata S.A.                                         Contingent
          Desierto de los Leones 52                                             Unliquidated
          Subancia 1 Col. San Angel                                             Disputed
          Mexico City, 01000 MEXICO
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Intrepy Healthcare Marketing                                          Contingent
          Justin Knott                                                          Unliquidated
          4007 Treelodge Parkway                                                Disputed
          Atlanta, GA 30350
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,893.91
          IPFS Corporation                                                      Contingent
          1122 Lady Street                                                      Unliquidated
          Suite 1080                                                            Disputed
          Columbia, SC 29201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $265.00
          Jacqueline Towers-Perkins                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 34 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Jahri & Takia Evans                                                   Contingent
          103 Church Street                                                     Unliquidated
          PH 20                                                                 Disputed
          Philadelphia, PA 19106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          JC Moreno                                                             Contingent
          PO Box 766                                                            Unliquidated
          Cloverdale, CA 95425                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,185.00
          JDH Auction Services, LLC                                             Contingent
          400 W Mount Airy Ave                                                  Unliquidated
          Philadelphia, PA 19119                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Jeff Leventhal                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Jerry Fox                                                             Contingent
          207 Peregrine Lane                                                    Unliquidated
          Hawthorn Woods, IL 60047                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $752.50
          Jim Berz                                                              Contingent
          2667 S. Newport St                                                    Unliquidated
          Denver, CO 80224                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,775.00
          Jim Nye                                                               Contingent
          The Benefit Auction Guy                                               Unliquidated
          1290 N. Kraemer Blvd                                                  Disputed
          Placentia, CA 92870
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 35 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,090.01
          Jive Communications, Inc                                              Contingent
          PO Box 412252                                                         Unliquidated
          Boston, MA 00041-2252                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Joel Stead                                                            Contingent
          18506 Bearpath Trail                                                  Unliquidated
          Eden Prairie, MN 55347                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,171.25
          Johnny Bravo Entertainment                                            Contingent
          12127 Arbor Blue                                                      Unliquidated
          Cypress, TX 77433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,907.66
          Jonathan Randall                                                      Contingent
          Flamingo Beach Road                                                   Unliquidated
          Guanacaste Province                                                   Disputed
          Playa Flamingo, COSTA RICA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $82.50
          Jones Swenson Auction Marketing, Inc.                                 Contingent
          900 RR 620 S.                                                         Unliquidated
          Ste. C101, PMB 200                                                    Disputed
          Austin, TX 78734
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Josh Goodhart                                                         Contingent
          5970 Long Island Drive NW                                             Unliquidated
          Atlanta, GA 30308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Josh Perlstein                                                        Contingent
          Response Media                                                        Unliquidated
          3155 Medlock Bridge Road                                              Disputed
          Norcross, GA 30071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 36 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,211.54
          Julie Brown & Dan de Serpa                                            Contingent
          931 Ridgeview Drive                                                   Unliquidated
          Healdsburg, CA 95448                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          K. Deweese Events                                                     Contingent
          4455 Camp Bowie                                                       Unliquidated
          Suite 114 #11                                                         Disputed
          Fort Worth, TX 76107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Karlo Meave                                                           Contingent
          1444 Grand Blvd                                                       Unliquidated
          Apt 2504                                                              Disputed
          Kansas City, MO 64112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,251.25
          Kelly Banc                                                            Contingent
          298 Deer Run                                                          Unliquidated
          Carbondale, CO 81623                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $162.50
          Kelly Russell Auctions, LLC,                                          Contingent
          dba Artisan Auctions                                                  Unliquidated
          9498 SW Barbur Blvd. Ste 302                                          Disputed
          Portland, OR 97219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Kelvin R. Westbrook                                                   Contingent
          8315 Kingsbury Blvd.                                                  Unliquidated
          Clayton, MO 63105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,995.00
          KLM Auctions (Keith McLane)                                           Contingent
          5509 Susan Way                                                        Unliquidated
          Carmichael, CA 95608                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 37 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,569.51
          LA Brands                                                             Contingent
          AIA Services, LLC                                                     Unliquidated
          8148 Solutions Center                                                 Disputed
          Chicago, IL 60677
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Lake River Place (Sammy Grant)                                        Contingent
          333 Sandy Springs Circle                                              Unliquidated
          Suite 121                                                             Disputed
          Atlanta, GA 30328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $662.50
          Lambert Auction Co, Inc.                                              Contingent
          1312 Rodden Dr                                                        Unliquidated
          Decatur, TX 76234                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,165.00
          Lamoreaux Auction and Appraisal LLC                                   Contingent
          11628 Old Belding Road                                                Unliquidated
          Belding, MI 48809                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Larissa Chaikowsky                                                    Contingent
          BMO Financial Group                                                   Unliquidated
          111 W. Monroe, 12 W                                                   Disputed
          Chicago, IL 60603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $345.49
          Larry West                                                            Contingent
          75 Dennison Drive                                                     Unliquidated
          Glendale Heights, IL 60139                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,350.00
          Laura Kelly.                                                          Contingent
          625 Amanda Furnace Dr                                                 Unliquidated
          Ashland,, KY 41101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 38 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,354.59
          Laura Parker                                                          Contingent
          3395 Dry Creek Road                                                   Unliquidated
          Napa, CA 94588                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,377.00
          LAW Holland & Hart                                                    Contingent
          P.O. Box 17283                                                        Unliquidated
          Denver, CO 80271-0283                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          LEAF Capital Funding, LLC                                             Contingent
          1720A Crete Street                                                    Unliquidated
          Moberly, MO 65270                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Legacy Auction Professionals(Lenny Mulli                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,991.11
          Lisa L. Baruth-Canada                                                 Contingent
          463 Whiting Rd                                                        Unliquidated
          PO 5644                                                               Disputed
          Eagle, CO 81631
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,695.00
          Lucy Rios                                                             Contingent
          PO Box 5161                                                           Unliquidated
          Eagle, CO 81631                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,131.54
          Luxury Villa Collections                                              Contingent
          9360 Malheur Way                                                      Unliquidated
          Elk Grove, CA 95758                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 39 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Luxus Management Co. Ltd.                                             Contingent
          330,849 Premier Way                                                   Unliquidated
          Sherwood Park, AB T8H 0V2 CANADA                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,500.00
          M Bonnett Family Trust                                                Contingent
          2133 Merida Court                                                     Unliquidated
          La Jolla, California 92037-0000                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,150.00
          MA Laz Farm, LLC                                                      Contingent
          4 Bannockburn CT                                                      Unliquidated
          Bannockburn, IL 60015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,867.50
          Magali Llamas                                                         Contingent
          1782 Pine Street #10                                                  Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,100.00
          Make-A-Wish                                                           Contingent
          c/o Steven Meckler, Esq.                                              Unliquidated
          101 S. Tryon St., Ste 2200                                            Disputed
          Charlotte, NC 28290
                                                                             Basis for the claim:    Make-A-Wish of Central and Western North Carolina
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $862.50
          Marc E Bunting                                                        Contingent
          2030 SW MCALISTER AVE                                                 Unliquidated
          TOPEKA, KS 66604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Marc Poulin                                                           Contingent
          145 Bar Street, Unit 1                                                Unliquidated
          Saint-Laurent, QC H4T 1W6                                             Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 40 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Marisa's Mission, Inc.                                                Contingent
          c/o Theresa Koppanati, Esq.                                           Unliquidated
          300 Crown Colony Dr., Ste 500                                         Disputed
          Quincy, MA 02169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $92,880.00
          Mark & Cinde Cain Schaffer (Marivel,Chul                              Contingent
          Seanet Kiawah, LLC                                                    Unliquidated
          322 Karen Avenue, Unit 3607                                           Disputed
          Las Vegas, NV 89109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,500.00
          Mark & Heather Willier                                                Contingent
          3607 Oceanfront Boulevard                                             Unliquidated
          Unit 7                                                                Disputed
          San Diego, CA 92109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Mark O. Hackner PFOG                                                  Contingent
          1266 W. Paces Ferry Road                                              Unliquidated
          Box 443                                                               Disputed
          Atlanta, GA 30327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $147.50
          Mark Schustrin Auctioneer                                             Contingent
          1007 Havenhurst Drive                                                 Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Mark T. Hawkins                                                       Contingent
          P.O. Box 3192                                                         Unliquidated
          Midland, TX 79702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $321.07
          Marks The Spot Events                                                 Contingent
          20 Enterprise Ct                                                      Unliquidated
          Suite 9                                                               Disputed
          Napa, CA 94558
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 41 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $630.00
          Marquam Auction Agency, LLC                                           Contingent
          521 SW 11th Ave.                                                      Unliquidated
          Suite 306                                                             Disputed
          Portland, OR 97205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,000.00
          Mary Beth and Ross Sabath                                             Contingent
          1776 Victoria Pointe Circle                                           Unliquidated
          Weston, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $84.38
          Matouk                                                                Contingent
          118 W 22nd Street                                                     Unliquidated
          9th Floor                                                             Disputed
          New York, NY 10011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,363.70
          Matthew Bennett                                                       Contingent
          116 Arrayan                                                           Unliquidated
          Bucerias, MX 63732 Mexico                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,467.50
          McLain Investments, LLC                                               Contingent
          101 Brightwood Drive                                                  Unliquidated
          Lafayette, Louisiana 70508-0000                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Meares & Associates, LLC                                              Contingent
          2 Hidden Fawn Place                                                   Unliquidated
          Simpsonville, SC 28680                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Melanie & Patrick Zimmer                                              Contingent
          8528 N Donnelly Court                                                 Unliquidated
          Kansas City, MO 64157
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 42 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $332.50
          Michael Blair Productions                                             Contingent
          P.O. Box 551108                                                       Unliquidated
          Atlanta, Georgia 30355-0000                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $356.80
          Michael Thompson                                                      Contingent
          Box 1168                                                              Unliquidated
          Avon, CO 81620                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          Michele A. Coffey                                                     Contingent
          Morgan Lewis                                                          Unliquidated
          101 Park Avenue                                                       Disputed
          New York, NY 10178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Michele LaRocca                                                       Contingent
          90 Bedell Avenue                                                      Unliquidated
          Hempstead, NY 11550                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,152.50
          Michelle Hill (Blue Girl Concierge 30A)                               Contingent
          90 Albatross Court                                                    Unliquidated
          Santa Rosa Beach, FL 32459                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Mike Lazarus                                                          Contingent
          Laz Ten The Palms                                                     Unliquidated
          Flamingo Beach Rd., Guanacaste                                        Disputed
          Playa Flamingo, COSTA RICA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.00
          Mimi's Cleaning                                                       Contingent
          P.O. Box 2310                                                         Unliquidated
          Edwards, CO 81632                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 43 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,995.00
          Montero Productions                                                   Contingent
          Montero Productions                                                   Unliquidated
          10608 NE 13th Street                                                  Disputed
          Bellevue, WA 98004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,250.00
          Monumental Partnership Ltd (Arrowleaf De                              Contingent
          5615 Piping Rock Lane                                                 Unliquidated
          Houston, Texas                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Mountain Home Photo                                                   Contingent
          114 Apen Village Road                                                 Unliquidated
          Aspen, CO 81611                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,910.00
          Mountain Management                                                   Contingent
          0026 Avondale Lane                                                    Unliquidated
          Avon, CO 81620                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,121.25
          Murad Auction Group, LLC (Louis Murad)                                Contingent
          3105 Burgundy Trail                                                   Unliquidated
          Rowlett, TX 75088                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Muy Ono                                                               Contingent
          34 Herff Road                                                         Unliquidated
          Boerne, TX 78006                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Muy Ono (Thatch Caye)                                                 Contingent
          2101 Montopolis Drive                                                 Unliquidated
          Austin, TX 78741                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 44 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $562.50
          Nashville Benefit Auctions                                            Contingent
          4642 Shores Road                                                      Unliquidated
          Murfreesboro, TN 37128                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $367.78
          Nate's Laundry                                                        Contingent
          1844 Lanark Drive                                                     Unliquidated
          Vallejo, CA 94591                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $188.00
          National Corporate Research                                           Contingent
          850 New Burton Road                                                   Unliquidated
          850 New Burton Road Suite 201                                         Disputed
          Dover, Delaware 19904-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Nick DiNieri                                                          Contingent
          27330 Albion Ct                                                       Unliquidated
          Tamecula, CA 92591                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Nicolas Meakins                                                       Contingent
          606 Rue De la Sucrerie                                                Unliquidated
          Montreal, QC H3K2G7
                                                                                Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $967.18
          Nicole Alejandra Thein                                                Contingent
          Luxury Getaways LLC                                                   Unliquidated
          36 NE 1st Street Suite 607                                            Disputed
          Miami, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Nilus de Matran (Sonoma)                                              Contingent
          1924 20th Street                                                      Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 45 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          Noel Acutioneer & Marketing Group                                     Contingent
          114 Pasadena Drive                                                    Unliquidated
          Lexington, KY 40503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,472.65
          North of Nell Condiminiums                                            Contingent
          555 E. Durant                                                         Unliquidated
          Aspen, CO 81611                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,150.00
          North Shore Animal League                                             Contingent
          25 Davis Avenue                                                       Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $387.00
          Owner's Helper, Inc.                                                  Contingent
          1132 Cutter Lane                                                      Unliquidated
          Park City, UT 84098                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Oxley Ventures (Joel Stead)                                           Contingent
          18506 Bearpath Trail                                                  Unliquidated
          Eden Prairie, MN 55347                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Palms Oceanside Villa Mgmt, LLC                                       Contingent
          55 E Jackson Blvd                                                     Unliquidated
          Ste 500                                                               Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Palms Oceanside Villa, LLC                                            Contingent
          55 E Jackson Blvd                                                     Unliquidated
          Ste 500                                                               Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 46 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Park City Rentals                                                     Contingent
          314 Main Street                                                       Unliquidated
          Ste 201                                                               Disputed
          Park City, UT 84060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $372.50
          Pat Tully, Inc.                                                       Contingent
          45 W. 60th Street                                                     Unliquidated
          Apt 30C                                                               Disputed
          New York, NY 10023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Paul Oblon                                                            Contingent
          2056 Westings Ave                                                     Unliquidated
          Suite 500                                                             Disputed
          Naperville, IL 60563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,520.00
          PB Cleaners LLC                                                       Contingent
          1100 Industrial Blvd                                                  Unliquidated
          Space I-4                                                             Disputed
          Chula Vista, CA 91911-2645
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,382.22
          Pest Away                                                             Contingent
          45 Broadway                                                           Unliquidated
          10th FL                                                               Disputed
          New York, NY 10006
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Pettit Photography                                                    Contingent
          P.O. Box 852                                                          Unliquidated
          Vail, Colorado 81658-0000                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $808.72
          PG&E                                                                  Contingent
          P.O. Box 997300                                                       Unliquidated
          Sacramento, California 95899-7300                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 33 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 47 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.48
          Pitney Bowes                                                          Contingent
          P.O. Box 371896                                                       Unliquidated
          Pittsburgh, Pennsylvania 15250-7896                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Playa Flamingo Villa, LLC                                             Contingent
          4 Bannockburn CT                                                      Unliquidated
          Bannockburn, IL 60015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Portnoy Garner & Nail LLC                                             Contingent
          3350 Riverwood Parkway                                                Unliquidated
          Suite 460                                                             Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Project C.U.R.E.                                                      Contingent
          10377 E Geddes Ave                                                    Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Rachel Tracz                                                          Contingent
          5810 Lee Ave                                                          Unliquidated
          Richmond, VA 23226                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.00
          Red Cloud Auctions                                                    Contingent
          1045 TUNBRIDGE COURT                                                  Unliquidated
          Lawrenceville, GA 30043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $331.00
          Resort Maintenance Partners                                           Contingent
          1130 North County Hwy 395                                             Unliquidated
          Suite A                                                               Disputed
          Santa Rosa Beach, FL 32459
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 48 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Rick Gallo Auctioneer                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,400.00
          Rick Ragghianti                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $245.00
          RM Auctioneers LLC                                                    Contingent
          dba Beeline Auctions                                                  Unliquidated
          10770 South 49th West Avenue                                          Disputed
          Sapulpa, OK 74066
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,867.50
          Rogers Diversified, Inc.                                              Contingent
          8036 Puddleduck Lane                                                  Unliquidated
          Spring Hill, TN 37174                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,849.86
          Running On MT                                                         Contingent
          SKI Town, Box 1168                                                    Unliquidated
          Avon, CO 81620                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,051.50
          Saffer and Company, Inc.                                              Contingent
          23415 RIO DEL MAR DR                                                  Unliquidated
          BOCA RATON, FL 33486                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,637.23
          Sandra (Susie) Huddleston                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 49 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,195.00
          Sayre & Jones Auctioneers, Ltd.                                       Contingent
          1836 North Ridge Avenue                                               Unliquidated
          Arlington Heights, Illinois 60004-3749                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Sean Dollinger                                                        Contingent
          c/o Holiday H. Russell, Esq.                                          Unliquidated
          2699 Stirling Rd., Ste A-105                                          Disputed
          Fort Lauderdale, FL 33312
                                                                                               Sean Dollinger v. G2G Collection, LLC and Adam
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Capes
          Last 4 digits of account number                                    CASE NO.: 50-2020-CA-004191 XXXX MB
                                                                             Judicial Circuit for Palm Beach County, Florida
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $597.50
          Shane Mouton Auctioneer                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Silverman, Thompson, et al.                                           Contingent
          201 N. Charles Street                                                 Unliquidated
          26th Floor                                                            Disputed
          Baltimore, MD 21201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,786.64
          Sky Companies, Inc.                                                   Contingent
          9703 North Courtland Dr                                               Unliquidated
          Mequon, Wisconsin 53092-0000                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $209.62
          Spectrum                                                              Contingent
          PO Box 11820                                                          Unliquidated
          Newark, NJ 07101-8120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $112.50
          Subyn Novelle Wadsworth                                               Contingent
          Auctions by Subyn LLC                                                 Unliquidated
          10632 N Scottsdale #B-521                                             Disputed
          Scottsdale, AZ 85254
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 36 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 50 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,450.00
          SWFL Children's Charities, Inc                                        Contingent
          2031 Jackson Street                                                   Unliquidated
          Suite 110                                                             Disputed
          Fort Myers, FL 33901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $885.00
          Swing City Auctions                                                   Contingent
          5760 Legacy Drive                                                     Unliquidated
          Suite B3-518                                                          Disputed
          Plano, TX 75024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Taylor English Duma LLP                                               Contingent
          c/o Gerald B. Kline, Esq.                                             Unliquidated
          1600 Parkwood Circle, Ste 200                                         Disputed
          Atlanta, GA 30330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,150.00
          The Animal Defense Partnership                                        Contingent
          3 West Main Street                                                    Unliquidated
          Suite 201-e                                                           Disputed
          Irvington, NY 10533
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,000.00
          The Arc of the Capital Area                                           Contingent
          c/o Kristi M. Aronica, Esq.                                           Unliquidated
          100 Congress Ave. Ste 2000                                            Disputed
          Austin, TX 78701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          The Eden Club                                                         Contingent
          St. Andrews                                                           Unliquidated
          Cupar, KY15 2SW                                                       Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          The Levanter Accounting Group                                         Contingent
          1659 Hwy 20 W                                                         Unliquidated
          Suite 126                                                             Disputed
          McDonough, GA 30253
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 51 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,437.62
          The Promo Girl, LLC                                                   Contingent
          5372 Turnberry Drive                                                  Unliquidated
          Westerville, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $96.30
          The Property Crew                                                     Contingent
          Unit 2.25, Q West, Great West Road                                    Unliquidated
          Brentford, Middlesex, TW8 0GP                                         Disputed
          United Kingdom
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          The Residence Club at Teton Springs                                   Contingent
          3485 N. Pines Way Suite 108                                           Unliquidated
          Wilson, WY 83014                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Thomas Porth                                                          Contingent
          220 West Ridgeway                                                     Unliquidated
          Suite 105                                                             Disputed
          Waterloo, IA 50701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Thrall Enterprises, Inc.                                              Contingent
          180 N Stetson Ave Suite 4330                                          Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,055.92
          Tish Jimenez                                                          Contingent
          206 Lacet Ct                                                          Unliquidated
          Aspen, CO 81611                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          TradeWinds Yacht                                                      Contingent
          Mill Mall, STE 6                                                      Unliquidated
          Wickhams Cay 1 PO Box 3085                                            Disputed
          Road Town Tortola, VG1110 BVI
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 38 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 52 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,480.00
          Trevor Maurer                                                         Contingent
          6930 Carmel Court                                                     Unliquidated
          Suwanee, GA 30024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,027.50
          Triton Recovery Group, Inc.                                           Contingent
          1600 S. Federal Highway                                               Unliquidated
          Suite 600                                                             Disputed
          Pompano Beach, FL 33062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,400.00
          UPLYFT                                                                Contingent
          Elite VIP Access LLC                                                  Unliquidated
          316 Bergen Street Suite 307                                           Disputed
          New York, NY 11217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Vallarta Rentals/Luxury Proper                                        Contingent
          Terralta 2 Calle Arrayan 120                                          Unliquidated
          Bucerias Riviera Nayarit 63732                                        Disputed
          MEXICO
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $189.98
          Vallarta Transfers & Incentive                                        Contingent
          Manuel Avila Camacho #334                                             Unliquidated
          Lazaro Cardenas Vallarta                                              Disputed
          Jalisoco, 48330 MEXICO
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,037.00
          Velasquez Landscape                                                   Contingent
          Construction, Inc.                                                    Unliquidated
          P.O. Box 1408                                                         Disputed
          Healdsburg, CA 95448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,096.00
          Venice Simplon Orient Express                                         Contingent
          205 Meeting Street                                                    Unliquidated
          Charleston, SC 29401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 39 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 53 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $539.20
          Verizon Communications                                                Contingent
          P.O. Box 15124                                                        Unliquidated
          Albany, NY 12212-5124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $620.67
          Verizon Wireless                                                      Contingent
          P.O. Box 660108                                                       Unliquidated
          Dallas, TX 75266-0108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,336.62
          Virginia Mock                                                         Contingent
          127 1/2 43rd Street                                                   Unliquidated
          Newport Beach, CA 92663                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $587.50
          Walker Auctions                                                       Contingent
          1930 Exeter Road                                                      Unliquidated
          Germantown, TN 38138                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,000.00
          WaterSound                                                            Contingent
          6508 Twin Oaks Drive                                                  Unliquidated
          Plano, TX 75024                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,350.00
          Wayne Wheat Enterprises                                               Contingent
          3109 Westchester Avenue                                               Unliquidated
          College Station, TX 77845                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $662.50
          Willmann Auctions                                                     Contingent
          509 King Eider Lane                                                   Unliquidated
          Cedar Park, TX 78613                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                     Desc Main
                                                                     Document     Page 54 of 101
 Debtor       The G2G Collection, LLC                                                                 Case number (if known)
              Name

 3.241     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,005.00
           Winter Capriola Zenner LLC                                           Contingent
           3490 Piedmont Rd NE                                                  Unliquidated
           #800                                                                 Disputed
           Atlanta, GA 30305
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No     Yes


 3.242     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,977.52
           WOW Factor Lifetime                                                  Contingent
           Experiences                                                          Unliquidated
           4920 Atlanta Hwy #438                                                Disputed
           Alpharetta, GA 30004
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No     Yes


 3.243     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $380.00
           WP LLC                                                               Contingent
           924 Maxwell Street                                                   Unliquidated
           Healdsburg, CA 95448                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.244     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               Unknown
           Xiomara Estrella                                                     Contingent
           Manzana 45, No. 1 Calle A                                            Unliquidated
           Punta Cana, Higuey                                                   Disputed
           Provincia La Altagracia, Repub
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No     Yes


 3.245     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $392.50
           Yvette Robinson                                                      Contingent
           58 Queen s Gate Flat 1A                                              Unliquidated
           London, SW7 5JW                                                      Disputed
           United Kingdom
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Trevor Maurer
           1624 Hutton Place                                                                          Line     3.227
           Cumming, GA 30041
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.         $                       40,336.54
 5b. Total claims from Part 2                                                                            5b.    +    $                    1,510,169.93


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 41 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                   Desc Main
                                                                     Document     Page 55 of 101
 Debtor       The G2G Collection, LLC                                                             Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              1,550,506.47




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 42 of 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 20-66554-bem           Doc 1     Filed 05/20/20 Entered 05/20/20 19:06:31                  Desc Main
                                     Document     Page 56 of 101


                               Attorney’s Notes to Schedules E and F
Various creditors have asserted formal demands (e.g., through demand letters or the lawsuits referenced
in the Statement of Financial Affairs), or informal demands (e.g., through emails or social media posts),
disparaging the Debtor or making claims beyond breach of contract. Debtor disputes such claims of
wrongdoing, whether previously asserted or unasserted, even if a claim is not marked as “disputed” on
Schedules E and F. Claims might not be marked as “disputed” for various reasons, including in
recognition that a claim arising from a creditor’s payment for unfulfilled services might exist, or that a
claim of a debt might exist, apart from any claim of wrongdoing. The Schedules do not contain a place to
indicate that one type of claim is “disputed” and another type of claim by the same creditor is
“undisputed.” This is not an admission of any wrongdoing.
Debtor has examined the information in this filing by reference to its business records and has indicated
its reasonable belief that the information is true and correct as certified in the Schedules; however, due to
the large number of creditors, Debtor reserves the right to make amendments, including if additional
information or different information becomes available upon further review of Debtor’s records or upon
review of information from outside sources.
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                     Desc Main
                                                                     Document     Page 57 of 101
 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                 Desc Main
                                                                     Document     Page 58 of 101
 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                             Desc Main
                                                                     Document     Page 59 of 101


 Fill in this information to identify the case:

 Debtor name         The G2G Collection, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $663,048.45
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,752,964.60
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $7,676,408.94
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 20-66554-bem                       Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                 Desc Main
                                                                     Document     Page 60 of 101
 Debtor       The G2G Collection, LLC                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Cybergate IT, LLC                                           4/23/20                            $2,371.69               Secured debt
               99 Grove Park Ln                                                                                                       Unsecured loan repayments
               Woodstock, GA 30189                                                                                                    Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Anne Diebel                                                 4/27/20                              $650.00               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               IPFS Corporation                                            4/28/20                              $418.56               Secured debt
               1122 Lady Street                                                                                                       Unsecured loan repayments
               Suite 1080                                                                                                             Suppliers or vendors
               Columbia, SC 29201                                                                                                     Services
                                                                                                                                      Other


       3.4.
               GoDaddy                                                     4/28/20                              $354.98               Secured debt
               14455 North Hayden Road                                                                                                Unsecured loan repayments
               Suite 219                                                                                                              Suppliers or vendors
               Scottsdale, AZ 85260                                                                                                   Services
                                                                                                                                      Other


       3.5.
               MailChimp                                                   4/28/20                              $699.00               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Adam Capes                                                                                   $69,070.00           Mr. Capes paid for $170,000.00
               4777 Rebel Trail                                                                                                  certain expenses out-of-pocket
               Atlanta, GA 30327                                                                                                 and received partial
               Member of board of directors.                                                                                     reimbursement from the
                                                                                                                                 company.

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-66554-bem                       Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                               Desc Main
                                                                     Document     Page 61 of 101
 Debtor       The G2G Collection, LLC                                                                   Case number (if known)



6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken
       Elite Alliance, LLC                                       Debtor had an exchange agreement with                                                 $100,000.00
       100 Corporate Woods                                       Elite Alliance for travel credits, but when
       Suite 220                                                 Elite Alliance could not get enough credits
       Rochester, NY 14623                                       from Debtor, Elite Alliance took credits
                                                                 from Debtor's customers who had received
                                                                 them from Debtor.
                                                                 Last 4 digits of account number:

       Fox Capital Group and Square                              Fox Capital Group and Square may have                                                     Unknown
                                                                 taken credit card receipts within 90 days of
                                                                 the Petition.
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case            Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Sean Dollinger v. G2G                             Civil                     Palm Beach County 15th                       Pending
               Collection, LLC and Adam                                                    Judicial Circuit                             On appeal
               Capes                                                                       205 N. Dixie Hwy
                                                                                                                                        Concluded
               50-2020-CA-004191-XXXX-MB                                                   West Palm Beach, FL 33401

       7.2.    Fox Capital Group, Inc. v. The                    Contract                  Supreme Court of the State                   Pending
               G2G Collection, LLC dba Get                                                 of New York                                  On appeal
               Away 2 Give and Adam M                                                      County of Kings
                                                                                                                                        Concluded
               Capes
               504321/2020

       7.3.    Taylor English Duma LLP v.                        Fee Arbitration           State Bar of Georgia                         Pending
               G2G Collection, LLC                                                                                                      On appeal
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                             Value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 20-66554-bem                       Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                              Desc Main
                                                                     Document     Page 62 of 101
 Debtor        The G2G Collection, LLC                                                                      Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                     Value

       9.1.    Free trips given to charities                     Debtor, in connection with the charities it
               here                                              provided services, would give charities
                                                                 additional free trips to sell at charity
                                                                 auctions.                                                                            Unknown

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Robl Law Group LLC
                3754 LaVista Road
                Suite 250
                Tucker, GA 30084                                     Attorney Fees                                             4/15/2020              $4,285.59

                Email or website address
                michael@roblgroup.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                             Desc Main
                                                                     Document     Page 63 of 101
 Debtor        The G2G Collection, LLC                                                                  Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred
       18.1.     Information to be provided                      XXXX-                       Checking                                                   Unknown
                 by Mr. Capes                                                                Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                          Desc Main
                                                                     Document     Page 64 of 101
 Debtor      The G2G Collection, LLC                                                                    Case number (if known)



19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known      Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                                 Desc Main
                                                                     Document     Page 65 of 101
 Debtor      The G2G Collection, LLC                                                                    Case number (if known)



       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Armand Kadima



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       former office located at
                    5575 New Northside Dr,
                    Atlanta, GA 30339

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Adam Capes                                     4777 Rebel Trail                                    Sole current member of board
                                                      Atlanta, GA 30327                                   of directors.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                           Desc Main
                                                                     Document     Page 66 of 101
 Debtor      The G2G Collection, LLC                                                                    Case number (if known)




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Trevor Maurer                                                                                      Member of Board of
                                                                                                          Directors

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Tim Carmody                                                                                        Member of Board of
                                                                                                          Directors

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Don Thompson                                                                                       Member of Board of
                                                                                                          Directors


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                   Desc Main
                                                                     Document     Page 67 of 101
 Debtor      The G2G Collection, LLC                                                                    Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 20, 2020

 /s/ Adam Capes                                                          Adam Capes
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31                      Desc Main
                                                                     Document     Page 68 of 101
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re       The G2G Collection, LLC                                                                          Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     4,285.59
             Prior to the filing of this statement I have received                                        $                     4,285.59
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached. Garrett Nail; of-counsel

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]
               Analysis of Debtor's situation; Advising Debtor on requirements of Bankruptcy Code and Federal Rules of
               Bankruptcy Procedure; Assisting in preparation of Schedules and Statement of Financial Affairs; Seeking
               extensions as needed; Preparations for and attending 341 meeting; Assisting in responses document requests;
               Communications with creditors and trustee; and, Other ordinary Chapter 7 legal services.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               adversary proceedings; contested matters; Rule 2004 examinations and depositions; appeals. Any services not
               within original retainer shall be invoiced hourly at 350/hr for principals of the firm, $250/hr for associates, and
               $150/hr for paralegals.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 20, 2020                                                                 /s/ Michael D Robl
     Date                                                                         Michael D Robl 610905
                                                                                  Signature of Attorney
                                                                                  Robl Law Group LLC
                                                                                  3754 LaVista Road
                                                                                  Suite 250
                                                                                  Tucker, GA 30084
                                                                                  404-373-5153 Fax: 404-537-1761
                                                                                  michael@roblgroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-66554-bem                         Doc 1           Filed 05/20/20 Entered 05/20/20 19:06:31      Desc Main
                                                                     Document     Page 69 of 101




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      The G2G Collection, LLC                                                                  Case No.
                                                                                    Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 20, 2020                                                /s/ Adam Capes
                                                                         Adam Capes/Manager
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                                Document     Page 70 of 101

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Access Media 3, Inc.
                        29124 Network Place
                        Chicago, IL 60673-1291



                        Acorns to Oaks
                        285 Sheridan Drive
                        Atlanta, GA 30305



                        Adam Capes
                        4777 Rebel Trail
                        Atlanta, GA 30327



                        AFP ICON
                        Accounts Receivable
                        4300 Wilson Blvd. Ste 300
                        Arlington, VA 22203



                        AirPro
                        #38 Queen Street
                        Nassau The Bahamas



                        Ajax Electric, Inc
                        P.O. Box 8193
                        Aspen, CO 81612



                        Allison Haynes
                        6750 Birch Bark Way
                        Flowery Branch, GA 30542



                        Alpert Enterprises, LLC
                        2401 West Bay Drive
                        Suite 304
                        Largo, FL 33770



                        Amanda Biffle
                        3221 Newton Street
                        Denver, CO 80211
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 71 of 101


                    American Express
                    PO Box 650448
                    Dallas, TX 75265



                    AmeriGas
                    P.O. Box 7155
                    Pasadena, CA 91109



                    Andrea Lusk
                    1990 Glen Dale Drive
                    Denver, CO 80215



                    Andrew Smith
                    800 Yamato Road
                    Suite 100
                    Boca Raton, FL 33433



                    Andy Roddick Foundation
                    ATTN: JJ Langston
                    8509 FM 969 Bldg 509
                    Austin, TX 78724



                    Animoto
                    10 Astor Place
                    440 Lafayette Street
                    New York, NY 10003



                    AT&T c/o Bankruptcy
                    4331 Communications Dr
                    Flr 4W
                    AR 72511



                    Auction By Bear
                    Bear Herbert
                    2804 Dedman
                    Pasadena, TX 77503
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 72 of 101


                    Auction Eventworks/AMC Bid
                    170 Boulevard, SE
                    Suite B806
                    Atlanta, GA 30312



                    AVisp.com
                    6117 Red Winery Road
                    Geyserville, CA 95441



                    Bahamas Power and Light
                    PO BOX N-7509
                    Nassau
                    Bahamas



                    Bank of America
                    P.O. Box 15019
                    Wilmington, DE 19886-5019



                    Becky Shepard
                    3276 Cypress Lane
                    Tahlequah, OK 74464



                    Blacktie Benefit Auctions, LLC
                    13510 Midlothian Tpke
                    Suite B
                    Midlothian, VA 23113



                    Blue Pencil
                    2902 Ambergate Road
                    Winter Park, FL 32792



                    Bond Property Management
                    One Cable Beach
                    West Bay Street, Nassau
                    BAHAMAS



                    Brandy Hendry
                    1082 Greenbriar Circle
                    Decatur, GA 30033
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 73 of 101


                    Brent Avery
                    2083 Woodside Park Drive
                    Woodstock, GA 30188



                    Bret Butler
                    4830 Boxer Blvd
                    Concord, CA 94521



                    Brett Engelhard
                    10422 Lone Star Place
                    Davie, FL 33328



                    Brian McCarthy
                    1594 Friar Truck Road NE
                    Atlanta, GA 30309



                    Brittany Robinson (Beaudry)
                    2010 Eaton Street
                    Edgewater, CO 80214



                    Brook Furniture Rental
                    100 Field Drive
                    Suite 220
                    Lake Forest, IL 60654



                    Brook Middleton
                    4530 Moraga Ave
                    San Diego, CA 92117



                    California Franchise Tax Board
                    P.O. Box 942857
                    Sacramento, CA 94257-0531



                    Castello Thomson
                    35 Thelma Ave
                    Toronto, Ontario M4V 1X8
                     CANADA
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 74 of 101


                    Catalinas Property
                    Management Services
                    Las Catalinas, Guanacaste
                    COSTA RICA



                    CBRE LIMITED
                    9-12 Bow Street
                    Covent Garden, London WC2E 7AB
                     United Kingdom



                    Champions Off the Field
                    c/o Michael Cook, Esq.
                    7800 N. Mopac Expy. Ste
                    Austin, TX 78759



                    CharityACE LLC
                    106 Confidence Cove
                    Lakeway, TX 78734



                    Chase Visa
                    Card Svcs
                    PO Box 15153
                    Wilmington, DE 19886-5153



                    Chris Ellis
                    Endeavor Real Estate Group
                    500 West 5th St. Ste 700
                    Austin, TX 78701



                    Christian Strong
                    1015 Atlantic Blvd
                    Suite 338
                    Atlantic Beach, FL 32233



                    Churchill Living
                    56 Utter Avenue
                    Hawthorne, NJ 10010
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 75 of 101


                    City of Sandy Springs
                    Revenue Division
                    7840 Roswell Rd, Bldg. 500
                    Atlanta, GA 30350



                    Citybell, LLC
                    177 Irving Avenue
                    Apt 1R
                    Brooklyn, New York 11237-0000



                    Colorado Holdings, LLC
                    990 S. Rock Blvd
                    Suite F
                    Reno, NV 89502



                    Comcast Business
                    P.O. Box 37601
                    Philadelphia, PA 19101-0601



                    ComED
                    P.O. Box 6111
                    Carol Stream, IL 60197-6111



                    conEdison
                    P.O. BOX 1702
                    New York, NY 10116-1702



                    Corporate Creations
                    801 US Highway 1
                    North Palm Beach, FL 33408



                    Country Life Acres Trust
                    288 Schuetz Road
                    STE A40
                    St. Louis, MO 63146



                    CSC
                    251 Little Falls Drive
                    Wilmington, DE 19808-1674
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 76 of 101


                    CT Corporation
                    P.O. Box 4349
                    Carol Stream, IL 60197



                    Custom Benefit Auctions
                    P.O. Box 416
                    Morrisville, NC 27560



                    Cybergate IT, LLC
                    99 Grove Park Ln
                    Woodstock, GA 30189



                    CYMS US Holdings, LLC
                    211 S. Van Dien Ave
                    Ridgewood, NJ 07450



                    Darfler Benefit Auctions &
                    Consulting
                    1523 Monarch Circle
                    Naperville, IL 60564



                    David Capes
                    150 Carondalet Plaza
                    #1503
                    Saint Louis, MO 63105



                    David P Ackel Auction, LLC
                    506 King Eider Lane
                    Cedar Park, TX 78613



                    David Valentine
                    21306 Beach Blvd.
                    #205
                    Huntington Beach, CA 92648



                    Debbie Scheer
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 77 of 101


                    Dhirenda K. Dhir, Anita Dhir
                    2711 S Ocean Dr.
                    Unit 3402
                    Hollywood, Florida 33019-0000



                    DirecTV
                    P.O. Box 105261
                    Atlanta, GA 30348-5261



                    DK Consultant Inc dba
                    California Coast Auctions
                    27082 Cordero Lane
                    Mission Viejo, CA 92691



                    DocuSign, Inc
                    Dept. 3428
                    P.O. Box 123428
                    Dallas, TX 75312-3428



                    Doreen Saunders
                    1725 Sterling Trail SW
                    Marietta, GA 30008



                    Dr. Joe Mlakar
                    10909 Bushnell Court
                    Fort Wayne, Indiana 46845-0000



                    Dr. Tim Carmody
                    14162 Willow Drive
                    Clive, IA 50325



                    DSI Mechanical Solutions
                    P.O. Box 876
                    Glenwood Springs, CO 81602



                    E.C.C & Associates
                    E.C.C & Associates
                    26 Railroad Ave. Suite 117
                    Babylon, NY 11702
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 78 of 101


                    Ellen Shumaker
                    16 Ghost Pony Road
                    Bluffton, SC 29910



                    Emma Rodriguez
                    238 15th Street
                    Richmond, CA 94801



                    EnV Chicago
                    161 West Kenzie
                    Unit #2211
                    Chicago, IL 60654



                    EnV Chicago
                    161 West Kenzie
                    Unit #2701
                    Chicago, Illinois 60654-0000



                    Epiphany
                    9781 S Meridian Blvd
                    Suite 200
                    Englewood, CO 80112



                    Equity Estates Fund I, LLC
                    750 Hammond Drive
                    Bldg. 6, Suite 300
                    Atlanta, GA 30328



                    Equity Residential
                    105 West 29th Street
                    New York, NY 10001



                    Erin McGarry
                    1474 Sunshine Drive
                    Jupiter, FL 33458
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 79 of 101


                    Five Star Services Property
                    Management
                    PO Box 497
                    Edwards, CO 51632



                    Fladeboe Auctions
                    2616 West River Parkway
                    Minneapolis, MN 55406



                    Flamingo Beach Villa
                    Management, LLC
                    55 E Jackson Blvd, Ste 500
                    Chicago, IL 60604



                    Flamingo Beach Villa, LLC
                    55 E Jackson Blvd
                    Ste 500
                    Chicago, IL 60604



                    Fletcher Properties




                    Florida Power & Light
                    General Mail Facility
                    Miami, Florida 33188-0001



                    Fontis Mountain Spring Water
                    P.O. Box 4005
                    Marietta, GA 30061



                    Fox Capital Group, Inc.
                    c/o Joe Lieberman, Esq.
                    71 S. Central Ave., 2nd FL
                    Valley Stream, NY 11580



                    Fox Rothschild LLP
                    997 Lenox Dr
                    Bldg 3
                    Lawrenceville, NJ 08648-2317
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 80 of 101


                    Francine Ivey
                    2300 South Michigan Ave
                    Unit 716
                    Chicago, IL 60616



                    Frazier & Deeter
                    1230 Peachtree Street
                    Suite 1500
                    Atlanta, Georgia 30309-0000



                    Gabriella Gullotti
                    87 Rue des Roseaux
                    NDIP, Quebec J7C 9Y6
                     CANADA



                    Gail Kandel
                    8405 Topping Road
                    Pikesville, MD 21208



                    gEvents LLC
                    11815 SW Terra Linda St
                    Beaverton, OR 97005



                    Gilchrist & Soames
                    P.O. Box 870
                    Plainfield, IN 46168-0870



                    GMK Holdings
                    142 Lucia Court
                    Jupiter, FL 33478



                    Greg Dellinger
                    1333 Clyde Drive
                    Naperville, IL 60565



                    Greg Smith
                    2684 West Long Place
                    Littleton, CO 80120
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 81 of 101


                    Hacienda Beach Club & Resid.
                    Gomez Farias S/N Col El Medano
                    Cabo San Lucas, BCS 23453
                    Mexico



                    Hadley Engelhard
                    6000 Lake Forrest Drive
                    Suite 370
                    Atlanta, GA 30328



                    Hagler Auction Group
                    33505 E 156TH CT
                    Hudson, CO 80642



                    Handler Thayer LLP
                    191 North Wacker Drive
                    23rd Floor
                    Chicago, IL 60606-1633



                    Hankco LLC
                    c/o Philip Fraccola
                    6031 Bay Hill Circle
                    Jamesville, NY 13078



                    Heritage Preparatory School
                    1700 Piedmont Ave NE
                    Atlanta, Grorgia 30324-0000



                    Holly Hersey
                    60 Ada Lane
                    Hoboken, GA 31542



                    Holy Cross Energy
                    3799 HIGHWAY 82
                    PO BOX 2150
                    GLENWOOD SPRINGS, Co 81602
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 82 of 101


                    Hopson Auction Company
                    3029 Westforest Drive
                    Dallas, TX 75229



                    Inmobiliaria La Seranata S.A.
                    Desierto de los Leones 52
                    Subancia 1 Col. San Angel
                    Mexico City, 01000 MEXICO



                    Intrepy Healthcare Marketing
                    Justin Knott
                    4007 Treelodge Parkway
                    Atlanta, GA 30350



                    IPFS Corporation
                    1122 Lady Street
                    Suite 1080
                    Columbia, SC 29201



                    Jacqueline Towers-Perkins




                    Jahri & Takia Evans
                    103 Church Street
                    PH 20
                    Philadelphia, PA 19106



                    Jason Long
                    901 N Main Street
                    La Fayette, GA 30728



                    JC Moreno
                    PO Box 766
                    Cloverdale, CA 95425



                    JDH Auction Services, LLC
                    400 W Mount Airy Ave
                    Philadelphia, PA 19119
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 83 of 101


                    Jeff Leventhal




                    Jerry Fox
                    207 Peregrine Lane
                    Hawthorn Woods, IL 60047



                    Jim Berz
                    2667 S. Newport St
                    Denver, CO 80224



                    Jim Nye
                    The Benefit Auction Guy
                    1290 N. Kraemer Blvd
                    Placentia, CA 92870



                    Jive Communications, Inc
                    PO Box 412252
                    Boston, MA 00041-2252



                    Joel Stead
                    18506 Bearpath Trail
                    Eden Prairie, MN 55347



                    Johnny Bravo Entertainment
                    12127 Arbor Blue
                    Cypress, TX 77433



                    Jonathan Randall
                    Flamingo Beach Road
                    Guanacaste Province
                    Playa Flamingo, COSTA RICA



                    Jones Swenson Auction Marketing, Inc.
                    900 RR 620 S.
                    Ste. C101, PMB 200
                    Austin, TX 78734
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 84 of 101


                    Josh Goodhart
                    5970 Long Island Drive NW
                    Atlanta, GA 30308



                    Josh Perlstein
                    Response Media
                    3155 Medlock Bridge Road
                    Norcross, GA 30071



                    Julie Brown & Dan de Serpa
                    931 Ridgeview Drive
                    Healdsburg, CA 95448



                    Justin Bradshaw
                    1921 8th Street NW
                    Unite E-425
                    Washington, DC 20001



                    Justina Carroll
                    3305 Texas Avenue
                    Parkville, MD 21234



                    K. Deweese Events
                    4455 Camp Bowie
                    Suite 114 #11
                    Fort Worth, TX 76107



                    Karen Shultz
                    5805 Davenport Divide Road
                    Austin, TX 78738



                    Karlo Meave
                    1444 Grand Blvd
                    Apt 2504
                    Kansas City, MO 64112



                    Kelly Banc
                    298 Deer Run
                    Carbondale, CO 81623
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 85 of 101


                    Kelly Russell Auctions, LLC,
                    dba Artisan Auctions
                    9498 SW Barbur Blvd. Ste 302
                    Portland, OR 97219



                    Kelvin R. Westbrook
                    8315 Kingsbury Blvd.
                    Clayton, MO 63105



                    KLM Auctions (Keith McLane)
                    5509 Susan Way
                    Carmichael, CA 95608



                    LA Brands
                    AIA Services, LLC
                    8148 Solutions Center
                    Chicago, IL 60677



                    Lake River Place (Sammy Grant)
                    333 Sandy Springs Circle
                    Suite 121
                    Atlanta, GA 30328



                    Lambert Auction Co, Inc.
                    1312 Rodden Dr
                    Decatur, TX 76234



                    Lamoreaux Auction and Appraisal LLC
                    11628 Old Belding Road
                    Belding, MI 48809



                    Larissa Chaikowsky
                    BMO Financial Group
                    111 W. Monroe, 12 W
                    Chicago, IL 60603



                    Larry West
                    75 Dennison Drive
                    Glendale Heights, IL 60139
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 86 of 101


                    Laura Kelly.
                    625 Amanda Furnace Dr
                    Ashland,, KY 41101



                    Laura Parker
                    3395 Dry Creek Road
                    Napa, CA 94588



                    LAW Holland & Hart
                    P.O. Box 17283
                    Denver, CO 80271-0283



                    LEAF Capital Funding, LLC
                    1720A Crete Street
                    Moberly, MO 65270



                    Legacy Auction Professionals(Lenny Mulli




                    LG Funding
                    1218 Union Street
                    Suite 2
                    Brooklyn, NY 11225



                    Linda Degenhardt
                    c/o Matthew Herrington, Esq.
                    101 Marietta St NW, Ste 2650
                    Atlanta, GA 30303



                    Lisa L. Baruth-Canada
                    463 Whiting Rd
                    PO 5644
                    Eagle, CO 81631



                    LSQ
                    315 E. Robinson St.
                    Suite 200
                    Orlando, FL 32801
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 87 of 101


                    Lucy Rios
                    PO Box 5161
                    Eagle, CO 81631



                    Luxury Villa Collections
                    9360 Malheur Way
                    Elk Grove, CA 95758



                    Luxus Management Co. Ltd.
                    330,849 Premier Way
                    Sherwood Park, AB T8H 0V2 CANADA



                    M Bonnett Family Trust
                    2133 Merida Court
                    La Jolla, California 92037-0000



                    MA Laz Farm, LLC
                    4 Bannockburn CT
                    Bannockburn, IL 60015



                    Madison Autterson
                    3550 W. 38th Avenue
                    Denver, CO 80211



                    Magali Llamas
                    1782 Pine Street #10
                    Napa, CA 94558



                    Make-A-Wish
                    c/o Steven Meckler, Esq.
                    101 S. Tryon St., Ste 2200
                    Charlotte, NC 28290



                    Marc E Bunting
                    2030 SW MCALISTER AVE
                    TOPEKA, KS 66604
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 88 of 101


                    Marc Poulin
                    145 Bar Street, Unit 1
                    Saint-Laurent, QC H4T 1W6
                     CANADA



                    Marisa's Mission, Inc.
                    c/o Theresa Koppanati, Esq.
                    300 Crown Colony Dr., Ste 500
                    Quincy, MA 02169



                    Mark & Cinde Cain Schaffer (Marivel,Chul
                    Seanet Kiawah, LLC
                    322 Karen Avenue, Unit 3607
                    Las Vegas, NV 89109



                    Mark & Heather Willier
                    3607 Oceanfront Boulevard
                    Unit 7
                    San Diego, CA 92109



                    Mark O. Hackner PFOG
                    1266 W. Paces Ferry Road
                    Box 443
                    Atlanta, GA 30327



                    Mark Schustrin Auctioneer
                    1007 Havenhurst Drive
                    Los Angeles, CA 90046



                    Mark T. Hawkins
                    P.O. Box 3192
                    Midland, TX 79702



                    Marks The Spot Events
                    20 Enterprise Ct
                    Suite 9
                    Napa, CA 94558
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 89 of 101


                    Marquam Auction Agency, LLC
                    521 SW 11th Ave.
                    Suite 306
                    Portland, OR 97205



                    Mary Beth and Ross Sabath
                    1776 Victoria Pointe Circle
                    Weston, FL 33327



                    Matouk
                    118 W 22nd Street
                    9th Floor
                    New York, NY 10011



                    Matthew Bennett
                    116 Arrayan
                    Bucerias, MX 63732 Mexico



                    McLain Investments, LLC
                    101 Brightwood Drive
                    Lafayette, Louisiana 70508-0000



                    Meares & Associates, LLC
                    2 Hidden Fawn Place
                    Simpsonville, SC 28680



                    Melanie & Patrick Zimmer
                    8528 N Donnelly Court
                    Kansas City, MO 64157



                    Michael Blair Productions
                    P.O. Box 551108
                    Atlanta, Georgia 30355-0000



                    Michael Thompson
                    Box 1168
                    Avon, CO 81620
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 90 of 101


                    Michele A. Coffey
                    Morgan Lewis
                    101 Park Avenue
                    New York, NY 10178



                    Michele Chester
                    812 Mathews Street
                    Fort Collins, CO 80524



                    Michele LaRocca
                    90 Bedell Avenue
                    Hempstead, NY 11550



                    Michele Richardson
                    755 Braves Avenue
                    Unit 1406
                    Lawrenceville, GA 30043



                    Michelle Hill (Blue Girl Concierge 30A)
                    90 Albatross Court
                    Santa Rosa Beach, FL 32459



                    Mike Lazarus
                    Laz Ten The Palms
                    Flamingo Beach Rd., Guanacaste
                    Playa Flamingo, COSTA RICA



                    Mimi's Cleaning
                    P.O. Box 2310
                    Edwards, CO 81632



                    Montero Productions
                    Montero Productions
                    10608 NE 13th Street
                    Bellevue, WA 98004



                    Monumental Partnership Ltd (Arrowleaf De
                    5615 Piping Rock Lane
                    Houston, Texas
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 91 of 101


                    Mountain Home Photo
                    114 Apen Village Road
                    Aspen, CO 81611



                    Mountain Management
                    0026 Avondale Lane
                    Avon, CO 81620



                    Murad Auction Group, LLC (Louis Murad)
                    3105 Burgundy Trail
                    Rowlett, TX 75088



                    Muy Ono
                    34 Herff Road
                    Boerne, TX 78006



                    Muy Ono (Thatch Caye)
                    2101 Montopolis Drive
                    Austin, TX 78741



                    Nashville Benefit Auctions
                    4642 Shores Road
                    Murfreesboro, TN 37128



                    Nate's Laundry
                    1844 Lanark Drive
                    Vallejo, CA 94591



                    National Corporate Research
                    850 New Burton Road
                    850 New Burton Road Suite 201
                    Dover, Delaware 19904-0000



                    Nick DiNieri
                    27330 Albion Ct
                    Tamecula, CA 92591
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 92 of 101


                    Nicolas Meakins
                    606 Rue De la Sucrerie
                    Montreal, QC H3K2G7
                    CANADA



                    Nicole Alejandra Thein
                    Luxury Getaways LLC
                    36 NE 1st Street Suite 607
                    Miami, FL 33132



                    Nilus de Matran (Sonoma)
                    1924 20th Street
                    San Francisco, CA 94107



                    Noel Acutioneer & Marketing Group
                    114 Pasadena Drive
                    Lexington, KY 40503



                    North of Nell Condiminiums
                    555 E. Durant
                    Aspen, CO 81611



                    North Shore Animal League
                    25 Davis Avenue
                    Port Washington, NY 11050



                    Owner's Helper, Inc.
                    1132 Cutter Lane
                    Park City, UT 84098



                    Oxley Ventures (Joel Stead)
                    18506 Bearpath Trail
                    Eden Prairie, MN 55347



                    Palms Oceanside Villa Mgmt, LLC
                    55 E Jackson Blvd
                    Ste 500
                    Chicago, IL 60604
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 93 of 101


                    Palms Oceanside Villa, LLC
                    55 E Jackson Blvd
                    Ste 500
                    Chicago, IL 60604



                    Park City Rentals
                    314 Main Street
                    Ste 201
                    Park City, UT 84060



                    Pat Tully, Inc.
                    45 W. 60th Street
                    Apt 30C
                    New York, NY 10023



                    Paul Oblon
                    2056 Westings Ave
                    Suite 500
                    Naperville, IL 60563



                    PB Cleaners LLC
                    1100 Industrial Blvd
                    Space I-4
                    Chula Vista, CA 91911-2645



                    Pest Away
                    45 Broadway
                    10th FL
                    New York, NY 10006



                    Pettit Photography
                    P.O. Box 852
                    Vail, Colorado 81658-0000



                    PG&E
                    P.O. Box 997300
                    Sacramento, California 95899-7300
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 94 of 101


                    Pitney Bowes
                    P.O. Box 371896
                    Pittsburgh, Pennsylvania 15250-7896



                    Playa Flamingo Villa, LLC
                    4 Bannockburn CT
                    Bannockburn, IL 60015



                    Portnoy Garner & Nail LLC
                    3350 Riverwood Parkway
                    Suite 460
                    Atlanta, GA 30339



                    Project C.U.R.E.
                    10377 E Geddes Ave
                    Centennial, CO 80112



                    Rachel Tracz
                    5810 Lee Ave
                    Richmond, VA 23226



                    Red Cloud Auctions
                    1045 TUNBRIDGE COURT
                    Lawrenceville, GA 30043



                    Resort Maintenance Partners
                    1130 North County Hwy 395
                    Suite A
                    Santa Rosa Beach, FL 32459



                    Rick Gallo Auctioneer




                    Rick Ragghianti
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 95 of 101


                    RM Auctioneers LLC
                    dba Beeline Auctions
                    10770 South 49th West Avenue
                    Sapulpa, OK 74066



                    Rogers Diversified, Inc.
                    8036 Puddleduck Lane
                    Spring Hill, TN 37174



                    Running On MT
                    SKI Town, Box 1168
                    Avon, CO 81620



                    Saffer and Company, Inc.
                    23415 RIO DEL MAR DR
                    BOCA RATON, FL 33486



                    Sandra (Susie) Huddleston




                    Sarah Beechler
                    2351 Newton Street
                    Denver, CO 80211



                    Sarah Rewold
                    c/o Matthew Herrington, Esq.
                    101 Marietta St NW, Ste 2650
                    Atlanta, GA 30303



                    Sayre & Jones Auctioneers, Ltd.
                    1836 North Ridge Avenue
                    Arlington Heights, Illinois 60004-3749



                    Scott Daggett
                    1610 Boulder Street
                    Apt 203
                    Denver, CO 80211
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 96 of 101


                    Sean Dollinger
                    c/o Holiday H. Russell, Esq.
                    2699 Stirling Rd., Ste A-105
                    Fort Lauderdale, FL 33312



                    Shane Mouton Auctioneer




                    Silverman, Thompson, et al.
                    201 N. Charles Street
                    26th Floor
                    Baltimore, MD 21201



                    Sky Companies, Inc.
                    9703 North Courtland Dr
                    Mequon, Wisconsin 53092-0000



                    Spectrum
                    PO Box 11820
                    Newark, NJ 07101-8120



                    Subyn Novelle Wadsworth
                    Auctions by Subyn LLC
                    10632 N Scottsdale #B-521
                    Scottsdale, AZ 85254



                    SWFL Children's Charities, Inc
                    2031 Jackson Street
                    Suite 110
                    Fort Myers, FL 33901



                    Swing City Auctions
                    5760 Legacy Drive
                    Suite B3-518
                    Plano, TX 75024
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 97 of 101


                    Taylor English Duma LLP
                    c/o Gerald B. Kline, Esq.
                    1600 Parkwood Circle, Ste 200
                    Atlanta, GA 30330



                    The Animal Defense Partnership
                    3 West Main Street
                    Suite 201-e
                    Irvington, NY 10533



                    The Arc of the Capital Area
                    c/o Kristi M. Aronica, Esq.
                    100 Congress Ave. Ste 2000
                    Austin, TX 78701



                    The Eden Club
                    St. Andrews
                    Cupar, KY15 2SW
                    UNITED KINGDOM



                    The Levanter Accounting Group
                    1659 Hwy 20 W
                    Suite 126
                    McDonough, GA 30253



                    The Promo Girl, LLC
                    5372 Turnberry Drive
                    Westerville, OH 43082



                    The Property Crew
                    Unit 2.25, Q West, Great West Road
                    Brentford, Middlesex, TW8 0GP
                     United Kingdom



                    The Residence Club at Teton Springs
                    3485 N. Pines Way Suite 108
                    Wilson, WY 83014
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 98 of 101


                    Thomas Porth
                    220 West Ridgeway
                    Suite 105
                    Waterloo, IA 50701



                    Thrall Enterprises, Inc.
                    180 N Stetson Ave Suite 4330
                    Chicago, IL 60601



                    Tim Crain
                    811 Melbourne Road
                    Eagle, WI 53119



                    Tish Jimenez
                    206 Lacet Ct
                    Aspen, CO 81611



                    TradeWinds Yacht
                    Mill Mall, STE 6
                    Wickhams Cay 1 PO Box 3085
                    Road Town Tortola, VG1110 BVI



                    Trevor Maurer
                    6930 Carmel Court
                    Suwanee, GA 30024



                    Trevor Maurer
                    1624 Hutton Place
                    Cumming, GA 30041



                    Triton Recovery Group, Inc.
                    1600 S. Federal Highway
                    Suite 600
                    Pompano Beach, FL 33062



                    UPLYFT
                    Elite VIP Access LLC
                    316 Bergen Street Suite 307
                    New York, NY 11217
Case 20-66554-bem   Doc 1    Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document     Page 99 of 101


                    Vallarta Rentals/Luxury Proper
                    Terralta 2 Calle Arrayan 120
                    Bucerias Riviera Nayarit 63732
                    MEXICO



                    Vallarta Transfers & Incentive
                    Manuel Avila Camacho #334
                    Lazaro Cardenas Vallarta
                    Jalisoco, 48330 MEXICO



                    Velasquez Landscape
                    Construction, Inc.
                    P.O. Box 1408
                    Healdsburg, CA 95448



                    Venice Simplon Orient Express
                    205 Meeting Street
                    Charleston, SC 29401



                    Verizon Communications
                    P.O. Box 15124
                    Albany, NY 12212-5124



                    Verizon Wireless
                    P.O. Box 660108
                    Dallas, TX 75266-0108



                    Virginia Mock
                    127 1/2 43rd Street
                    Newport Beach, CA 92663



                    Walker Auctions
                    1930 Exeter Road
                    Germantown, TN 38138



                    WaterSound
                    6508 Twin Oaks Drive
                    Plano, TX 75024
Case 20-66554-bem   Doc 1     Filed 05/20/20 Entered 05/20/20 19:06:31   Desc Main
                            Document      Page 100 of 101


                    Wayne Wheat Enterprises
                    3109 Westchester Avenue
                    College Station, TX 77845



                    Willmann Auctions
                    509 King Eider Lane
                    Cedar Park, TX 78613



                    Winter Capriola Zenner LLC
                    3490 Piedmont Rd NE
                    #800
                    Atlanta, GA 30305



                    WOW Factor Lifetime
                    Experiences
                    4920 Atlanta Hwy #438
                    Alpharetta, GA 30004



                    WP LLC
                    924 Maxwell Street
                    Healdsburg, CA 95448



                    Xiomara Estrella
                    Manzana 45, No. 1 Calle A
                    Punta Cana, Higuey
                    Provincia La Altagracia, Repub



                    Yvette Robinson
                    58 Queen s Gate Flat 1A
                    London, SW7 5JW
                    United Kingdom
            Case 20-66554-bem                         Doc 1            Filed 05/20/20 Entered 05/20/20 19:06:31          Desc Main
                                                                     Document      Page 101 of 101



                                                               United States Bankruptcy Court
                                                                       Northern District of Georgia
 In re      The G2G Collection, LLC                                                                       Case No.
                                                                                    Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The G2G Collection, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 20, 2020                                                           /s/ Michael D Robl
 Date                                                                   Michael D Robl 610905
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for The G2G Collection, LLC
                                                                        Robl Law Group LLC
                                                                        3754 LaVista Road
                                                                        Suite 250
                                                                        Tucker, GA 30084
                                                                        404-373-5153 Fax:404-537-1761
                                                                        michael@roblgroup.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
